Citation Nr: 0329998	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-08 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of collection of payment for medical 
treatment received at a VA Medical Center, to include the 
issue of the propriety of the debt.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the veteran a waiver of collection of 
the payment, in the amount of $674.34, plus accrued interest, 
for medical treatment he received at a VA Medical Center.  
While the Committee on Waivers and Compromises found no 
fraud, misrepresentation of a material fact, or showing of 
bad faith on the veteran's part in the creation of the 
medical debt, the Committee also found that collection of the 
debt would not cause him an undue financial hardship; rather, 
non-payment of the medical debt would unjustly enrich the 
veteran.  On appeal, the veteran raised the issue of the 
propriety of the medical debt.  


FINDINGS OF FACT

1.  The veteran was treated at a VAMC on April 18, 2000, for 
a nonservice-connected disorder; at the time of the medical 
treatment, none of his service-connected disabilities were 
rated 50 percent, or more.  

2.  The veteran was issued a check, in the amount of $674.34, 
by his health insurance company for payment of the April 18, 
2000, VA treatment he received.  

3.  The veteran is not without fault in creating the debt 
owed for medical services rendered, in the amount of $674.34, 
plus accrued interest.  

4.  Collection of the $674.34 debt, plus accrued interest, 
would not cause the veteran an undue financial hardship but 
would amount to his unjust enrichment.  




CONCLUSIONS OF LAW

1.  The debt for medical services rendered by VA on April 18, 
2000, in the amount of $674.34, was properly created.  
38 U.S.C.A. §§ 1705, 1710, 1729 (West 2002); 38 C.F.R. 
§§ 4.25, 17.49(a), 17.101 (2003).  

2.  The request for a waiver of the collection of the debt 
for medical services rendered by VA on April 18, 2000, in the 
amount of $674.34, plus accrued interest, would not be 
against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
payment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.  

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
appellant the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  Significantly, there is no indication 
that there is any existing evidence pertinent to the issue on 
appeal that has not been obtained.  

Factual Background

On April 18, 2000, the veteran was seen in the Grand 
Junction, Colorado, VA Medical Center, where he underwent 
neurological evaluation and testing.  Later the same month, 
the VAMC generated a bill to the veteran's health insurance 
carrier, in the amount of $731.20.  In reply, the insurance 
company informed VAMC personnel that the veteran had been 
issued a check in the amount of $674.34, after consideration 
of the veteran's deductible, for the outpatient treatment he 
had received at the VAMC on April 18, 2000.  

At the time the veteran received the April 2000 VA outpatient 
treatment, he was service-connected for an arm disorder, 
rated 20 percent disabling; a knee disorder, rated 20 percent 
disabling; a skeletal disorder, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; and hearing loss, rated 
noncompensably disabling; for a combined 50 percent 
disability rating.  

In a letter dated August 22, 2000, VAMC notified the veteran 
that his health insurance company had been billed for the 
treatment received on April 18, 2000, and that VAMC personnel 
had been advised that the insurance company had paid the 
benefits directly to the veteran, in the amount of $674.34 
check, rather than directly to VA.  The letter requested that 
the veteran remit the amount he had received from his 
insurance company to VA for payment of the April 2000 
outpatient treatment.  

Information of record notes that the veteran visited the VAMC 
on August 24, 2000, and related he had, in fact, received a 
check from his health insurance carrier for the April 2000 VA 
outpatient treatment; however, he claimed the outpatient 
treatment received was for a service-connected disability and 
VAMC personnel should not have billed his health insurance 
company.  He further related that he had brought the check to 
the VAMC but someone, he could not remember who, had told him 
to keep it.  A review of his medical records by a review 
nurse at the VAMC determined that the veteran's April 18, 
2000, VA outpatient neurology treatment was for a service-
connected disability.  In a letter dated August 24, 2000, 
VAMC personnel notified the veteran's health insurance 
company that the earlier billing had been an error, as it 
appeared the medical treatment rendered actually was for a 
service-connected disability; a copy of the letter was sent 
to the veteran.  

On August 25, 2000, the veteran returned to the VAMC with the 
August 24, 2000, letter and informed personnel that the bill 
in question was not for a service-connected disability; 
rather, the veteran related that the treatment received was 
for a nonservice-connected carpal tunnel evaluation; hence, 
his health insurance company should have been billed.  

In a letter dated August 29, 2000, VAMC personnel advised the 
veteran's health insurance company to please disregard the 
previous letter, which had advised that the veteran's VA 
outpatient visit of April 18, 2000, was related to a service-
connected disability.  A VA primary care physician had 
reviewed the medical records and determined that the April 
18, 2000, treatment was for a nonservice-connected 
disability.  

In a November 2000 letter, VAMC notified the veteran that he 
was indebted to VA in the amount of $674.34 for treatment 
received on April 18, 2000, and provided him a breakdown of 
the medical costs.  The letter further advised him of his 
appellate rights, and that the debt was subject to 
collection.  

In April 2001, the veteran requested a waiver of the 
collection on the basis that he was a 50 percent disability 
rated veteran and that he had been initially advised by VA 
personnel that he should not have been billed for any 
condition treated.  He had related what he had been told by 
VA personnel to his co-workers and telephoned his health 
insurance company.  He remembers someone at the insurance 
company informing him that, since the check had been made out 
to him, it was his money, and not to send the check back to 
the company.  

Accompanying the veteran's waiver request was a financial 
statement, dated in April 2001.  The information provided 
shows that he is employed by a VA accredited Service 
Organization; that his monthly family income essentially 
equates with his monthly family expenses, which includes 
necessities of life and installment credit debts.  

Analysis

Initially, the Board must determine the propriety of the 
debt.  See generally Schaper v. Derwinski, 1 Vet. App. 430 
(1991) (the issue of the validity of the debt must be 
resolved prior to considering the issue of waiver of recovery 
of the debt).  For an improper creation of the medical 
payment debt, there would have to be evidence that the 
veteran was legally entitled, without cost to himself or his 
insurance company, for the medical treatment he received at 
the Grand Junction, Colorado, VAMC, on April 18, 2000; or, if 
he were not legally entitled to the medical care at issue at 
no cost to himself or his insurance company, then it must be 
shown that VA was solely responsible for the erroneous 
creation of the debt.  In this regard, the veteran is 
receiving compensation for various service-connected 
disabilities, which, at the time of his April 2000 VA 
outpatient treatment, combined for a 50 percent rating; 
however, no individual disability was rated more than 20 
percent disabling.  In April 2000, the treatment he received, 
in the opinion of a VA primary care physician, was for a 
nonservice-connected disorder.  

VA shall furnish hospital care and medical services 
determined to be needed to any veteran for a service-
connected disability and to any veteran who has a service-
connected disability rated at 50 percent or more.  See 
38 U.S.C.A. § 1710.  

In the veteran's case, he was treated for a nonservice-
connected disability.  At the time of the April 2000 
treatment, he was not service-connected for any single 
disability rated as 50 percent disabling, although he had a 
combined disability rating of 50 percent when consideration 
is given to all his service-connected disabilities.  See 
38 C.F.R. § 4.25.  With a combined disability rating, he 
would be entitled to priority in scheduling appointments for 
VA outpatient medical treatment.  See 38 U.S.C.A. §§ 1705, 
1710; 38 C.F.R. § 17.49(a).  However, he would still have to 
pay for any treatment he received for a nonservice-connected 
disability, and VA is obligated to collection or recovery of 
such payment.  See 38 U.S.C.A. § 1729; 38 C.F.R. § 17.101.  

In the veteran's case, the board finds that the debt subject 
to collection was properly created.  He received VA 
outpatient treatment for a nonservice-connected disorder; he 
did not have a single service-connected disability rated 50 
percent or more; his health insurance company was billed for 
the treatment he received; and the veteran, by his own 
admission, received the issued check from his insurance 
company for payment of the VA medical treatment he received.  
Currently, the amount of the debt subject to collection is 
$674.34, plus accrued interest, for which the veteran is 
liable to repay the Government.  Furthermore, the veteran has 
not presented any evidence to dispute the amount of the debt.  

Having determined that the debt subject to collection was 
properly created, the Board must now decide whether the 
veteran is entitled to a waiver of the collection of that 
debt.  

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In the veteran's case, the RO's Committee on Waivers and 
Compromises denied the veteran's waiver request for repayment 
or collection of the $674.34, plus accrued interest, for VA 
medical services he received in April 2000.  In so doing, the 
Committee found no fraud, misrepresentation, or bad faith in 
the veteran's failure to submit payment for this medical 
treatment; however, the Committee also found that payment for 
the medical treatment would not be against the principles of 
equity and good conscience.  

Since the Committee has found no fraud, misrepresentation, or 
bad faith in the veteran's failure to remit payment for 
medical services rendered, the Board will not disagree with 
this finding.  However, the remaining question for 
consideration is whether collection from the veteran of the 
medical costs for those medical services would be against the 
principles of equity and good conscience.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this 
regard, the facts and circumstances in this particular case 
must be weighed carefully.  Different factors will enter into 
the decision, to include the relative fault of the veteran, 
weighing his fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
veteran's part, whether there would be financial hardship on 
the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed his position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet. App. 510 
(1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the veteran relinquished a favorable right or changed his 
position by reason of having received the benefit.  

The veteran's health insurance company was notified of the 
treatment the veteran received on the date at issue and, less 
the veteran's medical deduction, issued him a check for those 
medical services.  The veteran acknowledges receiving the 
check, in the amount of $674.34.  Although initially there 
was some debate whether the treatment he received was for a 
service-connected disability, the veteran, himself, notified 
VAMC personnel that the treatment was for a nonservice-
connected disorder, subsequently verified by a VA primary 
physician.  

The veteran was notified of the debt owed and reminded he had 
been issued a check by his health insurance company to 
satisfy the debt, but he has refused to submit payment to the 
VAMC asserting a VAMC employee told him to keep the check and 
that his insurance company employee told him that, since the 
check had been made out to him, the money was his.  The Board 
notes that, assuming without deciding, a VA employee 
initially erroneously advised the veteran about his VA 
treatment and about the billing for the medical services, the 
error was corrected within a day and the veteran notified of 
the correction.  Also, even if erroneous advice is given by a 
Government employee, such erroneous advice cannot be used 
against the Government.  See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994).  Besides, ignorance of the law is not an 
excuse, particularly in the veteran's case, who is an 
employee of a VA accredited Service Organization.  The United 
States Supreme Court has held that everyone dealing with the 
government is charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations.  See Federal Crop 
Insurance Corporation v. Merrill, 332 U.S. 380, 384-85, 68 
S.Ct. 1, 3, 92 L.Ed. 10 (1947).  Thus, regulations are 
binding on all who seek to come within their sphere, 
"regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance." Id. at 385, 68 S. Ct at 3.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991).  

As for the health insurance employee informing the veteran 
that the check was his, he knew, or reasonably should have 
known, that the health insurance was not just sending him a 
check for no reason, particularly, since the check just 
happened to be the same amount that VAMC had notified he owed 
for his April 2000 outpatient treatment.  Besides, and in no 
uncertain terms, he was specifically informed, both orally 
and in writing, by both VA and his health insurance company 
personnel, that the check he received in the amount of 
$674.34 was to satisfy the medical bill owed, and unpaid, for 
the outpatient treatment he received on April 18, 2000.  

The Board has reviewed the veteran's financial report, which 
shows that his family income essentially equates his monthly 
expenditures.  Those monthly expenses include installment 
credit debts.  If he can allocate funds to pay creditors, the 
Government should receive, at least, equal treatment and be 
included as a creditor for payment.  Also, for him to pay for 
VA medical services he received, particularly since he has 
been provided funds for that purpose, would not cause him a 
financial burden, in view of his financial resources and 
financial needs.  Rather, given the circumstances of this 
case, if he were not to pay the debt owed, it would result in 
him being unjustly enriched, both physically and pecuniarily.  
Hence, a denial of a waiver of collection of the debt in the 
amount of $674.34, plus accrued interest, would not be 
against the principles of equity and good conscience.  


ORDER

A $674.34 debt, plus accrued interest, was properly created.  

A waiver of collection of payment, in the amount of $674.34, 
plus accrued interest, for medical treatment received at a VA 
Medical Center, on April 18, 2000, is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



